COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                     ORDER ON MOTION



Cause number: 01-12-01122-CR

Style:          In re Edward R. Newsome, Relator

Type of motion:        Amended motion for leave to file for a new trial filed April 22, 2013


Party filing motion:   Relator


         Relator’s amended motion leave to file for a new trial, construed as a motion to rehear
         relator’s petition for writ of mandamus, is denied.




Judge’s signature:     /s/ Jane Bland
                       Acting for the Court

Panel consists of Justices Jennings, Bland, and Massengale.




Date: May 17, 2013.